DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 (and by dependency claims 2-13 and 15-20) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation “detecting whether a preset correction condition is satisfied based on at least one of the first distortion metric value or the second distortion metric value” is broad and can encompass a comparison of the values, multiplying both values, finding error between the values, using just one value, and the “value” itself is broad and can mean a mean displacement between points, a maximum distortion, etc. Examiner notes amendments that also overcome the art rejection below will likely improve condition for allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency claims 2-13) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10417750 in view of Wu et al. (US 20070206877 A1). 

Current Application
  1.  An image processing method comprising: correcting a target image based 
on an initial distortion coefficient to obtain a first corrected target image; performing straight-line fitting on a first border line in the first corrected target image to calculate a first distortion metric value and a correction distortion coefficient;  correcting the target image based on the correction distortion coefficient to obtain a second corrected target image; removing outlier points on a second border line in the second corrected target image; performing straight-line fitting on the second border line with the outlier points removed to calculate a second distortion metric value;  detecting whether a preset correction condition is satisfied based on at least one of the first distortion metric value or the second distortion metric value; and applying, if the preset correction condition is satisfied, the correction distortion coefficient to subsequent image correction to obtain better corrected images.
U.S. Patent No. 10417750
1.  An image processing method, comprising: correcting a target image based on an initial distortion coefficient to obtain a first corrected target image; performing straight-line fitting on a first border line in the first corrected target image to calculate a first distortion metric value and a correction 
distortion coefficient;  correcting the target image based on the correction distortion coefficient to obtain a second corrected target image; performing straight-line fitting on a second border line in the second corrected target image to calculate a second distortion metric value; detecting whether a preset correction condition is satisfied by determining whether the second distortion metric value is smaller than a preset metric threshold; configuring, if the preset correction condition is not satisfied, 


U.S. Patent No. 10417750 does not disclose removing outlier points on a second border line in the second corrected target image. Wu et al. teach removing outlier points on a second border line in the second corrected target image and performing straight-line fitting on the second border line with the outlier points removed to calculate a second distortion metric value (“Step 240, referred to as distortion removal, operates to reduce or remove the distortions of the captured document image. Some of the distortions which this step 240 may operate to correct are perspective distortions, lens distortions, warping and light distortions”, [0036], “In a linear regression technique, a line is drawn attempting to most accurately connect the collection of edge points 610. If the point furthest from this linear regression line is determined to be a distance sufficiently far from the linear regression line 620, the point is removed 630 and a new linear regression is performed. This process is repeated until the farthest point from the linear regression line is within a threshold value and the resulting linear regression line is determined to be the edge line”, [0041], determination of a particular line edge is to calculate the ratio between the number of pixel points remaining in that edge's collection after outlier removal 440 and the total number of pixel points that could have been found on that edge. The confidence determination can be used to improve the distortion removal 240, 350, [0042], “Another aspect of the received image that may be adjusted in the distortion removal steps 240, 350 is an .

Claim 14 (and by dependency claims 15-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10417750 in view of Wu et al. (US 20070206877 A1).

Current Application
14.  A camera comprising: a camera lens;  and an image processor configured 
to: correct a target image based on an initial distortion coefficient to obtain a first corrected target image; perform straight-line fitting on a first border line in the first corrected target image to calculate a first distortion metric value and a correction distortion coefficient; correct the target image based on the correction distortion coefficient to obtain a second corrected remove outlier points on a second border line in the second corrected target image; perform straight-line fitting on the second border line with the outlier points removed to calculate a second distortion metric value; detect whether a preset correction condition is satisfied based on at least one of the first distortion metric value or the second distortion metric value; and apply, if the preset correction condition is satisfied, the correction distortion coefficient to subsequent image correction to obtain better corrected images distortion coefficient to subsequent image correction to obtain better corrected images.
U.S. Patent No. 10417750
9.  A camera, comprising: a camera lens;  and an image processor configured 
to: correct a target image based on an initial distortion coefficient to obtain a first corrected target image; perform straight-line fitting on a first border line in the first corrected target image to calculate a first distortion metric value and a correction distortion coefficient; correct the target image based on the correction distortion coefficient to obtain a second corrected 
detect whether a preset correction condition is satisfied by determining whether the second distortion metric value is smaller than a preset metric threshold; configure, if the preset correction condition is not satisfied, the correction distortion coefficient as the initial distortion coefficient; and apply, if the preset correction condition is satisfied, the correction distortion coefficient to subsequent image correction to obtain better corrected images.



U.S. Patent No. 10417750 does not disclose remove outlier points on a second border line in the second corrected target image. Wu et al. teach remove outlier points on a second border line in the second corrected target image; perform straight-line fitting on the second border line with the outlier points removed to calculate a second distortion metric value (“Step 240, referred to as distortion removal, operates to reduce or remove the distortions of the captured document image. Some of the distortions which this step 240 may operate to correct are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devernay et al. (“Straight lines have to be straight”, 2001) in view of Zhang (US 6437823 B1) in view of Wu et al. (US 20070206877 A1).

Regarding claims 1 and 14, Devernay et al. disclose an image processing method, comprising and a camera, comprising, and a camera lens (wide-angle and fish-eye lenses, camera model, abstract, part 1.1 p 14, IndyCam camera coupled with the standard Vino frame grabber, part 5.1, p20) and an image processor configured to: correcting a target image based on an initial distortion coefficient to obtain a first corrected target image (find a first estimate of the distortion parameters, part 1.3, p15; initialize the distortion parameters with reasonable values, part 3.5, p18); performing straight-line fitting on a first border line in the first corrected target image to calculate a first distortion metric value and a correction distortion coefficient (find the transformation on the video image so that every line in space is viewed in the transformed image as a line, then we know how to remove the distortion from the image, doing edge extraction on a possibly distorted video sequence, then doing polygonal approximation with a large tolerance on these edges to extract possible lines from the sequence, and then finding the parameters of our distortion model that best transform these edges to segments, 

Devernay et al. do not make explicit correcting the target image based on the correction distortion coefficient to obtain a second corrected target image, or removing outlier points on a second border line in the second corrected target image.

Zhang teaches correcting the target image based on the correction distortion coefficient to obtain a second corrected target image (compute distortion free coordinates using computed coefficients of radial distortion, compute refined parameters using distortion free image points in place of original image points, "distortion free" image points are then re-computed in step 508 using the refined estimates of the coefficients of radial distortion, now refined estimates of the "distortion free" image point are next used to obtain further refined estimates of the intrinsic and extrinsic parameters, check if radial distortion coefficients are within tolerance, if so, keep last refined estimates, if not repeat process, col. 14, lines 20-65, Fig. 5A, Fig. 5B).

Zhang does not make explicit the “second corrected target image” and instead indicates second corrected target image points via the re-computing of distortion free image points. It would have been obvious at the time of filing to one of ordinary skill in the art the image points are from an image, therefore using a second set of image points by extension teaches using a second set of images that these points must be derived from.

Devernay et al. and Zhang and the current application are in the same field of endeavor of modeling and correction of distortion (Devernay et al., abstract; Zhang, abstract; current application, abstract). The combination of Zhang with Devernay et al. makes use of a second image. It would have been obvious at the time of filing to one of ordinary skill in the art to 

Devernay et al. and Zhang do not explicitly disclose removing outlier points on a second border line in the second corrected target image.

Wu et al. teach removing outlier points on a second border line in the second corrected target image and performing straight-line fitting on the second border line with the outlier points removed to calculate a second distortion metric value (“Step 240, referred to as distortion removal, operates to reduce or remove the distortions of the captured document image. Some of the distortions which this step 240 may operate to correct are perspective distortions, lens distortions, warping and light distortions”, [0036], “In a linear regression technique, a line is drawn attempting to most accurately connect the collection of edge points 610. If the point furthest from this linear regression line is determined to be a distance sufficiently far from the linear regression line 620, the point is removed 630 and a new linear regression is performed. This process is repeated until the farthest point from the linear regression line is within a threshold value and the resulting linear regression line is determined to be the edge line”, [0041], determination of a particular line edge is to calculate the ratio between the number of pixel points remaining in that edge's collection after outlier removal 440 and the total number of pixel points that could have been found on that edge. The confidence determination can be used to improve the distortion removal 240, 350, [0042], “Another aspect of the received image that may be adjusted in the distortion removal steps 240, 350 is an adjustment for distortions 

Regarding claims 2 and 15, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claims 1 and 14. Devernay et al. and Wu et al. further indicate before correcting the target image: capturing an image of an object including straight line features;  and using the captured image as the target image or adjusting a size of the captured image to obtain the target image (Devernay et al., see Fig. 3, Fig. 6, images with edges/lines, part 1.3, p15; Wu et al., “The transform can be calculated by comparing the four corners determined during segmentation 230, 320, 335 with a corrected dimensions of the non-distorted received document image”, [0047], small size thumbnail of the original image is generated, [0084]).

Regarding claims 3 and 16, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claims 2 and 15. Devernay et al. and Wu et al. further teach capturing the image of the object including straight line features includes: capturing a plurality of images; and analyzing the plurality of images to determine the image of the object including straight line features (Devernay et al., see Fig. 3, Fig. 6, images with edges/lines, part 1.3, p15; Wu et al., collection of edge points corresponding to one of the edges of the received document image, [0041], the corners may be calculated from the intersection of the edge lines, [0045], distortion caused by a camera lens may create otherwise straight lines to curve, [0048], the 
 
Regarding claims 4 and 17, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claims 3 and 16. Zhang and Wu et al. further imply analyzing the plurality of images includes analyzing the plurality of images at a same time using a same processing method (Zhang, a camera capable of capturing a sequence of images, images 56 are input into the computer 20, dt5; Wu, convert the analog information received from CCD 124 in either a serial or parallel manner, digital information is then processed by a processor 150, [0003], The dewarping process of FIG. 14 may be used for the distortion removal steps 240, 350 described above in FIGS. 2 and 3.  Alternatively, it may be used as a stand-alone imaging processing technique, or combined with selected steps of the methods described in connection with FIGS. 2 and 3, including one or more of the steps of segmentation and image orientation, [0062], One or more processors in a multi-processing arrangement may also be employed, [0100]).

Regarding claim 6, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 1. Devernay et al. further indicate performing straight-line fitting on the first border line to calculate the first distortion metric value and the correction distortion coefficient includes: performing edge detection on the first corrected target image to determine the first border line in the first corrected target image (doing edge extraction on a possibly distorted video sequence, abstract, find projections of 3D lines in the image, measure how much each 3D line is distorted in the image, part 3.1, p17, extracting edges from the images, part 3.2, p17, 

Regarding claim 7, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 6. Devernay et al. further indicate calculating the first distortion metric value and the correction distortion coefficient includes: determining a straight line segment in the first border line; calculating distances from corresponding points on the straight line segment to the fitted straight line; obtaining the first distortion metric value according to the distances; and 
performing non-linear optimization on the first distortion metric value to obtain the correction distortion coefficient (least squares line fit, Fig. 2, optimize the distortion to minimize the total distortion error, total distortion error is taken as the sum of the distortion errors of all detected line segments, and is optimized using a nonlinear least-squares minimization method e.g., Levenberg-Marquart, part 3.5, p18).

Regarding claim 8, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 1. Devernay et al. and Zhang and Wu et al. further indicate correcting the 

Regarding claim 9, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 1. Devernay et al. and Wu et al. further indicate performing straight-line fitting on the second border line with the outlier points removed to calculate the second distortion metric value includes: performing edge detection on the second corrected target image to determine the second border line in the second corrected target image; performing straight-line fitting on the second border line based on polynomial straight-line fitting to obtain a fitted straight line; and calculating the second distortion metric value of the second border 

Regarding claim 10, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 9. Devernay et al. and Wu et al. further indicate calculating the second distortion metric value includes: determining a straight line segment in the second border line with the outlier points removed; calculating distances from corresponding points on the straight line segment to the fitted straight line; and obtaining the second distortion metric value according to the distances (Devernay et al., least squares line fit, Fig. 2, optimize the distortion to minimize the total distortion error, total distortion error is taken as the sum of the distortion errors of all detected line segments, and is optimized using a nonlinear least-squares minimization method e.g., Levenberg-Marquart, update/optimize, part 3.5, p18 [optimizing and going back to step 4 until threshold indicates repeating/at least a second metric]; Wu et al., outlier removal, Fig. 6, [0041], [0042]).

Regarding claim 11, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 1. Devernay et al. further indicate wherein detecting whether the preset correction condition is satisfied includes: calculating a relative variation amount between the first distortion metric value and the second distortion metric value;  and determining 

Regarding claim 12, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 1. Devernay et al. further indicate detecting whether the preset 
correction condition is satisfied includes determining whether the second distortion metric value is smaller than a preset metric threshold (simple measure of distortion, which consists of doing a least squares approximation of each edge which should be a projection of a 3D segment by a line and to take for the distortion error the sum of squares of the distances from the point to the line, the error is zero if the edge lies exactly on a line, compute the distortion error E1 for the optimized parameters, if the relative change of error (E0−E1)/E1 is less than a threshold, stop here, part 3.4-3.5, p18). 
 
Regarding claim 13, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 1. Devernay et al. and Zhang and Wu et al. further indicate configuring, if the preset correction condition is not satisfied, the correction distortion 
coefficient as the initial distortion coefficient (Devernay et al. corrected/undistorted edges, part 1.3, p15, mapping from the distorted image coordinates, which are observable in the acquired images, to the undistorted image coordinates, part 2, p15, initialize the distortion parameters 

Regarding claim 19, Devernay et al. and Zhang and Wu et al. disclose the camera according to claim 14. Devernay et al. further indicate the image processor is further configured to: perform edge detection on the second corrected target image to determine the second border line in the second corrected target image (doing edge extraction on a possibly distorted video sequence, abstract, find projections of 3D lines in the image, measure how much each 3D line is distorted in the image, part 3.1, p17, extracting edges from the images, part 3.2, p17, polygonal approximation on undistorted edges to extract segment candidates, part 3.5, p18); perform straight-line fitting on the second border line based on polynomial straight-line fitting to obtain a fitted straight line (finding the parameters of our distortion model that best transform these edges to segments, abstract, let the distortion parameters vary, and try to minimize the distortion of edges transformed using these parameters, part 3.1, p17, straight line fit, Fig. 2, polygonal approximation, part 3.5, p18); and calculate the second distortion metric value of the second border line relative to the fitted straight line (finding the parameters of our distortion 

Regarding claim 20, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claim 19. Devernay et al. and Wu et al. further indicate the image processor is further configured to: determine a straight line segment in the second border line with the outlier points removed; calculate distances from corresponding points on the straight line segment to the fitted straight line; and obtain the second distortion metric value according to the distances (Devernay et al., least squares line fit, Fig. 2, optimize the distortion to minimize the total distortion error, total distortion error is taken as the sum of the distortion errors of all detected line segments, and is optimized using a nonlinear least-squares minimization method e.g., Levenberg-Marquart, part 3.5, p18; Wu et al., “After random sample consensus 430 is performed, in one embodiment, an outlier removal step 440 is performed among the collection of edge points to further refine the identification of the document edges.  In one embodiment, depicted in FIG. 6, this is performed by conducting a linear regression between the collection of edge points corresponding to one of the edges of the received document image.  In a linear regression technique, a line is drawn attempting to most accurately connect the collection of edge points 610.  If the point furthest from this linear regression line is determined to be a distance sufficiently far from the linear regression line 620, the point is removed 630 and a new linear regression is performed.  This process is repeated until the farthest point from the linear regression line is within a threshold value and the resulting linear regression line is determined to be the edge line.  This is performed on each of .

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devernay et al. (“Straight lines have to be straight”, 2001) and Zhang (US 6437823 B1) and Wu et al. (US 20070206877 A1) as applied to claims 1 and 11 above, further in view of Kang et al. (US 20150092982 A1).
 
Regarding claims 5 and 18, Devernay et al. and Zhang and Wu et al. disclose the method and camera according to claims 2 and 15. Devernay et al. and Zhang and Wu et al. do not disclose adjusting the size of the captured image includes: magnifying, if the size of the captured image is smaller than a preset size threshold, the captured image to a target size through interpolation; or scaling down, if the size of the captured image is greater than the preset size threshold, the captured image to the target size through down-sampling. 
Kang et al. teach adjusting the size of the captured image includes: magnifying, if the size of the captured image is smaller than a preset size threshold, the captured image to a target size through interpolation; or scaling down, if the size of the captured image is greater than the preset size threshold, the captured image to the target size through down-sampling (target region detecting block sets up an interesting or target region which corresponds to a rectangular region in which the foreground remains after the background removing block removes the background, [0066], adjusts the generated binary image to have a preset size using interpolation, [0069]).


 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661